Citation Nr: 0209712	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  94-33 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1. Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to service connection for a low back 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The issue of service connection for a back 
disorder was previously before the Board and was remanded in 
August 1997.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's service connected post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling, and that service connection is warranted 
for a low back disorder.

The Board notes that the veteran's claims folder shows that 
the last Supplemental Statements of the Case issued by the RO 
for both of these claims were dated March 2001.  Subsequent 
to that time, evidence was received at the RO that is 
relevant to both issues, including a hospitalization report 
dated September through October 2001, an April 2001 
vocational capacity clinic consultation, and VA outpatient 
treatment records.

The Board recognizes that recent regulations enacted under 
the Veterans Claims Assistance Act of 2000 do allow the Board 
to consider evidence that has been submitted directly to the 
Board, without the former requirement that the case be sent 
back to the RO for review of the newly submitted evidence.  
However, the new evidence submitted in this case was 
submitted to the RO.  It is currently provided that:

The agency of original jurisdiction will 
furnish the appellant and his or her 
representative, if any, a Supplemental 
Statement of the Case if:  
(1)  The agency of original jurisdiction 
receives additional pertinent evidence 
after a Statement of the Case or the most 
recent Supplemental Statement of the Case 
has been issued and before the appeal is 
certified to the Board of Veterans' 
Appeals and the appellate record is 
transferred to the Board...

67 Fed. Reg. 3104-3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.31).  Since the newly submitted evidence was 
received at the RO prior to transfer of the veteran's claims 
file to the Board, and since it is relevant to the issues on 
appeal, these claims must be REMANDED to the RO for the 
issuance of Supplemental Statements of the Case.  The Board 
regrets further delay in this matter, however, the 
regulations are quite clear in this regard, and the Board has 
no choice but to REMAND these claims for consideration by the 
RO.

Accordingly, this case is REMANDED for the following 
development:

The RO should issue the veteran a 
Supplemental Statement of the Case for 
the issues of entitlement to an increased 
rating for PTSD, and service connection 
for a low back condition, pursuant to the 
above legal criteria.  Thereafter, these 
issues should be returned to the Board, 
in accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




